     Case 2:20-cv-00878-KJM-CKD Document 34 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES MICHAEL FECI,                                No. 2:20-cv-00878-KJM-CKD P
12                       Petitioner,
13            v.                                         ORDER
14    ROBERT BURTON,
15                       Respondent.
16

17          Petitioner is a state inmate proceeding pro se in this habeas corpus action filed pursuant to

18   28 U.S.C. § 2254. On January 26, 2021, petitioner filed a motion to amend and a request to lift

19   the stay and abeyance of this case. ECF No. 33. The court will deny this motion as premature

20   because the October 30, 2020 Findings and Recommendations are still pending review by the

21   district court judge assigned to this case. ECF No. 26. As a result, no claims have been formally

22   dismissed that need to be amended back into the habeas petition upon their proper exhaustion in

23   state court. Nor has a stay of this case been entered.

24          Additionally, the court notes that the exhibits attached to petitioner’s motion do not

25   establish that claims two and four have been properly exhausted in the California Supreme Court

26   as the petition for review was returned unfiled. See Artuz v. Bennett, 531 U.S. 4 (2000)

27   (explaining in the context of the statute of limitations that “an application is ‘properly filed’ when

28   its delivery and acceptance are in compliance with the applicable laws and rules governing
                                                        1
     Case 2:20-cv-00878-KJM-CKD Document 34 Filed 02/11/21 Page 2 of 2


 1   filings”). Nothing in this order precludes petitioner from filing a habeas corpus petition in the

 2   California Supreme Court in order to properly exhaust claims two and four while the district court

 3   judge reviews the pending Findings and Recommendations.

 4           Accordingly, IT IS HEREBY ORDERED that petitioner’s motion to amend the habeas

 5   petition and lift the stay and abeyance of this case (ECF No. 33) is denied as premature.

 6   Dated: February 10, 2021
                                                      _____________________________________
 7
                                                      CAROLYN K. DELANEY
 8                                                    UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/feci0878.motion2amend.premature.docx

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
